DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In claim 1, line 26, delete space after bar;
	In claim 1, line 17, insert space between “holeat”.
  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
	Indicia “43” and “44” are used to denote both “the third pivot holder”, and “the fourth pivot holder”, respectively, in addition to “a third pivot pin”, and “a fourth pivot pin”, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over patent number US 7,341,265 B1 to Liu.

Regarding claim 1, Liu discloses a foldable frame structure for trailer, comprising:  
	a bottom frame (1) comprising: 
	a front frame bar (sleeves 10 and connecting tube 15), said front frame bar comprising a front outer tube (sleeves 10) with a first mounting hole (transverse locating holes 101 and 102) at one end thereof, a front inner tube (connecting tubes 15) with a second mounting hole (transverse locating holes 101 and 102) at one end thereof and a first fastening member (screws 161 and nuts 162) fastened to said first mounting hole and said second mounting hole to connect said front outer tube and said front inner tube in a line, a rear frame bar (rear tubes 10 and 15, see Fig. 9), said rear frame bar comprising a rear outer tube (rear sleeves 10) with a third mounting hole (transverse locating holes 101 and 102) at one end thereof, a rear inner tube (rear connected tube 15) with a fourth mounting hole (transverse locating holes 151 and 152) at one end thereof and a second fastening member (screws 161 and nuts 162) fastened to said 
	a left side frame (first vertical side frame 2) in the form of a U-shaped frame bar, said left side frame having opposing front and rear ends thereof respectively pivotally connected to said first pivot holder and said second pivot holder by a first pivot pin and a second pivot pin (frames 2 and 3 are pivoted to frame 1 via inherent fasteners, Col. 2, Lns. 29 – 31, Figs. 1, 2 and 5 – 10);  
	a right side frame (second vertical side frame 3) in the form of a U-shaped frame bar, said right side frame having opposing front and rear ends thereof respectively pivotally connected to said third pivot holder and said fourth pivot holder by a third pivot 
	an upper crossbar (top bar 4) connected between said left side frame and said right side frame at a top side, said upper crossbar comprising a left spring hook (41) located at a left end thereof and detachably hooked in a hook groove (lugs 7) at said left side frame and a right spring hook (41) located at an opposing right end thereof and detachably hooked in a hook groove (lugs 7) at said right side frame (Fig. 9); 
	a drag bar (trailer bar 5) pivotally connected to said connection block (channel-like lug 132) by a fifth pivot pin (the pivot 14 inherently includes some type of pin to function) and turnable about said pivot pin to an extended operative position for connection to a bike; and a detachable lock pin (lock pin 19) insertable into a front pin hole at said connection block to lock said drag bar to said connection block in said extended operative position (Col. 2, Lns. 39 – 45).

However, Liu does not explicitly disclose:
	the distance between the axis of said first pivot pin and the topmost edge of said left frame bar of said bottom frame, the distance between the axis of said second pivot pin and the topmost edge of said left frame bar of said bottom frame, the distance between the axis of said third pivot pin and the topmost edge of said right frame bar of said bottom frame and the distance between the axis of said fourth pivot pin and the topmost edge of said right frame bar of said bottom frame are greater than the distance obtained by deducting the width of the collapsed said bottom frame from the height from said left/right frame bar of said bottom frame to the topmost edge of said left/right side . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 6,705,628 B2		to	Kahmann	Compact Folding Trailer
	US 2007/0284842 A1	to	O’Donnell	Collapsible Bicycle Trailer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Felicia L. Brittman/Examiner, Art Unit 3611                                                                         

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611